


Exhibit 10.11

 

EXECUTION COPY

 

ARMORED AUTOGROUP PARENT INC.

 

BOARD SERVICES AND CONSULTING AGREEMENT

 

THIS BOARD SERVICES AND CONSULTING AGREEMENT (this “Agreement”) is entered into
this 17th day of March, 2014 by and between Armored AutoGroup Parent Inc., a
Delaware corporation (the “Company”), and Allen Yurko (the “Board Member”).

 

WHEREAS, in light of the Board Member’s experience and knowledge regarding the
Company and industry-related matters, the Company wishes to formally retain the
services of the Board Member on the terms and conditions set forth herein and
the Board Member has agreed to so serve the Company and/or any of its
subsidiaries.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.                                      Board Service Period.  The Company shall
retain the Board Member pursuant to the terms of this Agreement, and the Board
Member shall provide the “Board Services” (as defined in Section 2 hereof), for
a term of one (1) year commencing as of January 1, 2014 (the “Effective Date”);
provided that the term of this Agreement shall automatically renew for
successive one (1) year periods unless terminated pursuant to the following
sentence.  Notwithstanding the foregoing, the Board Member or the Company may
terminate this Agreement at any time and for any reason (or no reason) by
providing the other party with at least five (5) days’ advance written notice of
such termination.  The period of time between the Effective Date and the
termination of the Board Member’s service relationship with the Company
hereunder shall be referred to herein as the “Board Service Period.”

 

2.                                      Board Services.  Commencing as of the
Effective Date and continuing during the Board Service Period, the Company
hereby retains the Board Member to serve as a director of the Company, and any
committee thereof to which the Board Member is duly designated, and, at the
Company’s request, any board of directors or similar governing body of any of
the Company’s subsidiaries and any committees thereof (the “Board Services”).
The Board Member will perform the Board Services at such times and in such
manner as reasonably requested by the Company from time to time. During the
Board Service Period, the Company shall take such action as may be necessary to
appoint or elect Board Member as a member of the Board and, if so requested by
the Company, any board of directors or similar governing body of any of its
subsidiaries.

 

3.                                      Consulting Services.  At the request of
the Company, the Board Member shall provide such consulting services to the
Company and its subsidiaries as agreed by the parties (the “Consulting
Services”) at any time, and from time to time, for such duration as agreed by
the Company and the Board Member. The Board Member shall provide a written
report (including by email) to the Company, at the start of each week,
indicating how many days of the preceding week the Board Member provided the
agreed upon Consulting

 

--------------------------------------------------------------------------------


 

Services. The Company may terminate any agreed upon Consulting Services, with or
without cause, for any reason or no reason, at any time.

 

4.                                      Board Fees.

 

(a)          Annual Fee.  For each full year of performing the Board Services
during the Board Service Period, the Board Member shall be entitled to be paid
an annual fee of $50,000 in respect of the the Board Services, payable in
quarterly increments at the end of each calendar quarter following the date
hereof; provided, however, that the Board Member shall be entitled to an amount
at the end of the first calendar quarter following the date hereof in respect of
the period commencing on the Effective Date through the end of such calendar
quarter, which amount shall reduce the $50,000 fee payable in respect of
calendar year 2014.  Fees payable to Board Member pursuant to this
Section 4(a) shall only be payable by the Company if this Agreement is in effect
on the applicable payment date.

 

(b)          Consulting Fee. For each day that Board Member provides the
Consulting Services (other than days in which only de minimis Consulting
Services were provided), the Board Member shall be entitled to be paid a fee of
$2,000 per day (not to exceed in any event $10,000 per week), payable in
accordance with the Company’s customary payroll practices.

 

(c)           Reimbursement for Business Expenses.  Upon presentation of
appropriate documentation, the Board Member shall be reimbursed, in accordance
with the Company’s expense reimbursement policy, for all reasonable
out-of-pocket expenses incurred in connection with the Board Member’s
performance of the Consulting Services and/or Board Services.

 

(d)          Deal Fee. On the date hereof, the Company shall pay or cause to be
paid to the Board Member, in consideration of services rendered in connection
with the acquisition by the Company and its subsidiaries of IDQ Acquisition
Corp., a cash fee of $250,000, payable by check or wire transfer of immediately
available funds.

 

5.                                      Independent Contractor Status.  The
Board Member acknowledges and agrees that the Board Member’s status at all times
shall be that of an independent contractor, and that the Board Member may not,
at any time, act as a representative for or on behalf of the Company for any
purpose or transaction, and may not bind or otherwise obligate the Company in
any manner whatsoever without an action of the board of directors of the
Company.  The parties hereby acknowledge and agree that all fees paid pursuant
to Section 4 hereof shall represent fees for services as an independent
contractor, and shall therefor be paid without any deductions or withholdings
taken therefrom for taxes or for any other purpose (except to the extent
required by law as determined by the Company in its sole discretion).  The Board
Member further acknowledges that the Company makes no warranties as to any tax
consequences regarding payment of such fees, and specifically agrees that the
determination of any tax liability or other consequences of any payment made
hereunder is the Board Member’s sole and complete responsibility and

 

2

--------------------------------------------------------------------------------


 

that the Board Member will pay all taxes, if any, assessed on such payments
under the applicable laws of any Federal, state, local or other jurisdiction
and, to the extent not so paid, will indemnify the Company for any taxes so
assessed against the Company.  The Board Member also agrees that during the
Board Service Period, the Board Member shall not be eligible to participate in
any of the employee benefit plans or arrangements of the Company.

 

6.                                      Restrictive Covenants.

 

(a)         Confidentiality.

 

(i) Board Member will not at any time (whether during or after the Board Service
Period) (x) retain or use for the benefit, purposes or account of the Board
Member or any other person; or (y) disclose, divulge, reveal, communicate,
share, transfer or provide access to any person outside the Company (other than
its professional advisers who are bound by confidentiality obligations), any
non-public, proprietary or confidential information (including, without
limitation, trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals)
concerning the past, current or future business, activities and operations of
the Company, its direct or indirect subsidiaries or affiliates and/or any third
party that has disclosed or provided any of same to the Company on a
confidential basis (collectively, “Confidential Information”) without the prior
written authorization of the Board.

 

(ii) Confidential Information shall not include any information that is
(A) generally known to the industry or the public other than as a result of the
Board Member’s breach of this Section 6(a) (or any similar confidentiality
obligations) or any breach of other confidentiality obligations by third
parties, or (B) required by law to be disclosed; provided that the Board Member
shall give prompt written notice to the Company of such requirement, disclose no
more information than is so required, and cooperate with any attempts by the
Company to obtain a protective order or similar treatment.

 

(iii) Except as required by law, the Board Member will not disclose to anyone,
other than Board Member’s immediate family and legal or financial advisors, the
existence or contents of this Agreement; provided that Board Member may disclose
to any prospective future employer the provisions of this Section 6(a) provided
they agree to maintain the confidentiality of such terms.

 

(iv) Upon termination of the Board Member’s service with the Company for any
reason, Board Member shall (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without

 

3

--------------------------------------------------------------------------------


 

limitation, any patent, invention, copyright, trade secret, trademark, trade
name, logo, domain name or other source indicator) owned or used by the Company,
its direct or indirect subsidiaries or affiliates; (y) immediately return to the
Company all Company property and destroy, delete, or return to the Company, at
the Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in the
Board Member’s possession or control (including any of the foregoing stored or
located in such Board Member’s office, home, laptop or other computer, whether
or not Company property) that contain Confidential Information or otherwise
relate to the business of the Company, its affiliates and direct or indirect
subsidiaries, except that the Board Member may retain only those portions of any
personal notes, notebooks and diaries that do not contain any Confidential
Information; and (z) notify and fully cooperate with the Company regarding the
delivery or destruction of any other Confidential Information of which the Board
Member is or becomes aware and promptly return any other Company property in the
Board Member’s possession.

 

(b)         Non-Solicit.  The Board Member acknowledges and recognizes the
highly competitive nature of the businesses of the Company and its affiliates
and accordingly agrees as follows:  During the Board Service Period, the Board
Member will not, whether on the Board Member’s own behalf or on behalf of or in
conjunction with any person, directly or indirectly:  (A) solicit or encourage
any employee or consultant of the Company or its affiliates to leave the
employment of, or cease providing services to, the Company or its affiliates;
(B) hire any such employee or consultant who was employed by or providing
services to the Company or its affiliates as of the date of the Board Member’s
termination of services with the Company or who left the employment of or ceased
providing services to the Company or its affiliates coincident with, or within
one year prior to or after, the termination of Board Member’s services with the
Company; or (C) interfere with, or attempt to interfere with, business
relationships (whether formed before, on or after the date of this Agreement)
between the Company or any of its affiliates and customers, clients, suppliers,
partners, members or investors of the Company or its affiliates.

 

(c)          Enforcement.  If it is determined by a court of competent
jurisdiction in any state that any restriction in this Section 6 is excessive in
duration or scope or is unreasonable or unenforceable under the laws of that
state, it is the intention of the parties that such restriction may be modified
or amended by the court to render it enforceable to the maximum extent permitted
by the laws of that state.

 

(d)         Remedies.  The Board Member acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of this Section 6 would be inadequate and, in recognition of this
fact, the Board Member agrees that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the Company, without posting any
bond, shall be entitled to obtain

 

4

--------------------------------------------------------------------------------


 

equitable relief in the form of specific performance, a temporary restraining
order, a temporary or permanent injunction or any other equitable remedy which
may then be available.

 

(e)          Forfeiture.  In the event of a final judgment by a court of
competent jurisdiction that the Board Member has breached any of the provisions
of this Section 5, the Board Member shall forfeit the right to receive any
further benefits under this Agreement.

 

7.                                      Governing Law; Venue; Waiver of Jury
Trial.  All issues and questions concerning the construction, validity,
interpretation and enforceability of this Agreement and the exhibits and
schedules hereto, and their negotiation, execution, performance or
nonperformance, interpretation, termination, construction and all matters based
upon, arising out of or related to any of the foregoing, whether arising in law
or equity, shall be governed by, and construed in accordance with, the laws of
the State of Delaware, without giving effect to any choice of law or conflict of
law rules or provisions (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.  Any legal action or proceeding with respect
this Agreement shall be brought only in the courts of the United States District
Court for the District of Delaware or any other competent court of the State of
Delaware, and, by execution and delivery of this Agreement, each party hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the exclusive jurisdiction of such courts.  Each party
irrevocably waives any objection which it may now or hereafter have to the
laying of venue of the aforesaid actions or proceedings arising out of or in
connection with this Agreement in the courts referred to in this paragraph and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.  Each party agrees that service of process
upon such party in any action shall be effective if notice is given in
accordance with Section 9 hereof. THE PARTIES TO THIS AGREEMENT EACH HEREBY
IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
(INCLUDING COUNTERCLAIMS) RELATING TO OR ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE TRANSACTIONS OR RELATIONSHIPS HEREBY CONTEMPLATED
OR OTHERWISE IN CONNECTION WITH THE ENFORCEMENT OF ANY RIGHTS OR OBLIGATIONS
HEREUNDER.

 

8.                                      Assignment.  This Agreement is personal
to each of the parties hereto.  Except as provided in this Section 8, no party
may assign or delegate any rights or obligations hereunder without first
obtaining the written consent of the other party hereto.  The Company may assign
this Agreement to any successor to all or substantially all of the business
and/or assets of the Company.  As used in this Agreement, “Company” shall mean
the Company and any successor to its business and/or assets, which assumes and
agrees to perform the duties and obligations of the Company under this Agreement
by operation of law or otherwise.

 

9.                                      Notices.  For purposes of this
Agreement, notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given (a)

 

5

--------------------------------------------------------------------------------


 

on the date of delivery, if delivered by hand, (b) on the date of transmission,
if delivered by confirmed facsimile or electronic mail, (c) on the first
business day following the date of deposit, if delivered by guaranteed overnight
delivery service, or (d) on the fourth business day following the date delivered
or mailed by United States registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

 

If to the Board Member:

 

At the address (or to the facsimile number) shown on the records of the Company

 

If to the Company:

 

Armored AutoGroup Parent Inc.

c/o Avista Capital Partners

65 East 55th Street

18th Floor

New York, NY 10022

Attention:  David Durkin; Jackson Phillips; Ben Silbert, General Counsel
Fax:  (212) 593-6943

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

10.                               Severability.  To the extent that any
provision of this Agreement shall be invalid or unenforceable, it shall be
considered deleted herefrom and the remainder of such provision and of this
Agreement shall be unaffected and shall continue in full force and effect.

 

11.                               Survival.  The provisions of Sections 5 and 7
hereof shall survive any termination of the Board Service Period or this
Agreement.

 

12.                               Counterparts.  This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original but all
of which together shall constitute one and the same instrument.

 

13.                               Miscellaneous.  No provision of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing and signed by the Board Member and such
officer or director as may be designated by the Board.  No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.  This Agreement, that
certain Subscription Agreement dated as of the date hereof, by and among Board
Member and the Company,

 

6

--------------------------------------------------------------------------------


 

and the other agreements or documents refereed to herein represent the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof, supersedes any and all other agreements, verbal or
otherwise, between the parties hereto concerning such subject matter, and no
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.

 

 

 

ARMORED AUTOGROUP PARENT INC.

 

 

 

 

 

By:

/s/ J. Andrew Bolt

 

Name:

J. Andrew Bolt

 

Its:

Executive Vice President, CFO

 

 

 

 

 

BOARD MEMBER

 

 

 

/s/ Allen Yurko

 

Allen Yurko

 

Board Services Agreement Signature Page

 

--------------------------------------------------------------------------------
